Citation Nr: 0006953	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for the 
service-connected bilateral varicose veins, status post 
operative stripping, prior to January 12, 1998.

2. Entitlement to an increased rating for varicose veins of 
the right lower extremity, status post operative stripping, 
currently rated 20 percent disabling, from January 12, 1998.

3. Entitlement to an increased rating for varicose veins of 
the left lower extremity, status post operative stripping, 
currently rated 20 percent disabling, from January 12, 1998.

4.  Entitlement to an increased rating for dermatophytosis 
and onychomycosis of both feet, currently rated 10 percent 
disabling. 





REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.  

The appeal arises from the September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, denying an increased 
disability rating from the 30 percent assigned for bilateral 
varicose veins, and also denying an increased rating from the 
10 percent assigned for dermatophytosis and onychomycosis. 

By a May 1998 Supplemental Statement of the Case, the RO 
assigned separate, 20 percent ratings for varicose veins in 
each lower extremity, pursuant to revised rating criteria 
under Diagnostic Code 7120, effective January 12, 1998.

In the course of appeal, in September 1999, the veteran 
testified before the undersigned Board member at the RO.  A 
transcript of that hearing is included within the claims 
folder. 


REMAND

The first responsibility of a claimant is to present a well-
grounded claim. 38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his bilateral lower 
extremity varicose veins and skin disorder (dermatophytosis 
and onychomycosis).  He has therefore satisfied the initial 
burden of presenting well-grounded claims.  The VA has a duty 
to assist the veteran in the development of facts pertinent 
to these claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103 (1999).

The veteran's varicose veins disability is rated under 
Diagnostic Code 7120.  During the pendency of this appeal, 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
was amended including the criteria for evaluating diseases of 
the arteries and veins, effective January 12, 1998.  See 62 
Fed. Reg. 65207 through 65224 (December 11, 1997).  As such, 
the rating criteria for varicose veins under Diagnostic Code 
7120 changed.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, the VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991). 

The Board in an August 1994 decision, in pertinent part, 
denied an increased rating above 30 percent for bilateral 
varicose veins, and denied an increased rating for 
dermatophytosis and onychomycosis of both feet above 10 
percent.  As this was prior to the change in the Diagnostic 
Code for varicose veins, the rating assigned was under the 
old Diagnostic Code 7120.  Under that Code, a single rating 
was assigned for varicose veins, though they may have been 
present both lower extremities.  

In October 1994 lower extremity venous ultrasound studies 
were conducted to asses the presence of any deep venous 
involvement.  The examiner assessed normal bilateral lower 
extremity deep venous ultrasound, with no evidence of deep 
venous thrombosis within imaged veins in either lower 
extremity.  

By a May 1998 Supplemental Statement of the Case, the RO 
applied the revised rating criteria for varicose veins under 
Diagnostic Code 7120, and the veteran was granted separate 
ratings for his varicose veins in each lower extremity.  An 
increase was assigned to a 20 percent rating for each lower 
extremity for varicose veins, as noted in the Introduction, 
above. 

At a September 1997 VA neurology follow-up, the veteran 
complained, in pertinent part, of right leg pain and 
swelling.  The examiner assessed, in pertinent part, 
peripheral neuropathy.  

At a February 1998 VA examination, the veteran's history was 
noted of bilateral varicose veins since service.  The veteran 
reported at the examination that studies had shown normal 
circulation in the legs, but he nonetheless complained of 
pins and needles sensation in the calf area bilaterally with 
intermittent cramps, worse in the past two years.  He also 
reported a dry skin rash present for many years, treated with 
skin lotion.  He reported having tried to wear stockings but 
finding that these caused discomfort behind the knees.  Upon 
examination, there were palpable tortuous varicosities in the 
posterior bilateral popliteal areas, right worse than left, 
and superficial varicosities from the lower legs and over the 
feet.  There was also stasis dermatitis of the bilateral 
lower legs and feet, right a little worse than left.  The 
examiner diagnosed bilateral varicose veins.  

At the February 1998 VA examination, the veteran's history 
was also noted of fungus infection of the soles of the feet 
since 1953 in service.  The veteran  reported having used an 
ointment in the past for the fungus infection.  He stated 
that he seldom had fungus between his toes.  For the past 
five or six years he also had discoloration and distortion of 
the toenails, with no special treatment and no symptoms from 
the toenails, with no itching or other complaint recently.  
Examination of the feet revealed mild scaling on the soles of 
the feet, and scaling to a slight degree between the toes.  
The toenails bilaterally had whitish discoloration and 
distortion.  The skin of the feet was otherwise within normal 
limits, with no scars present.  The examiner diagnosed, in 
pertinent part, tinea pedis and unguis (dermatophytosis and 
onychomycosis).

The RO had provided for the February 1998 VA examiner a 
series of questions to be answered with respect to the 
veteran's bilateral varicose veins and his dermatophytosis 
and onychomycosis.  However, these questions were not 
adequately addressed, and the examiner did not sufficiently 
report upon and assess the symptoms of the veteran's varicose 
veins, and the manifestations and locations of the veteran's 
dermatophytosis and onychomycosis, to allow for appropriate 
rating of the veteran's disorders.  Where the medical record 
is insufficient and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See 
Suttman v. Brown, 5 Vet.App.  127, 128 (1993); Green (Victor) 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  Another VA 
examination is therefore in order. 

At a September 1999 hearing before the undersigned Board 
member sitting at the RO, the veteran testified that he was 
unable to work due to his varicose veins, because he had 
cramps and swelling in his calves, ankles and feet, and could 
not stand much over 30 to 50 minutes at a time without having 
to sit down.  He testified that he also had a little bit of 
swelling in the knees.  He added that he had shooting pains 
in his legs nearly all the time, with the sensation of 
needles or bee stings.  He added that his foot and toes 
became partially numb if he sat still for a time.  He 
testified that he also had some areas of varicose veins above 
the right knee.  He testified that the varicose veins were 
tender to touch most of the time.  He testified that he 
always had ulcerations in different parts of his legs, and 
when they healed it felt as though the pain penetrated 
through the leg.  He testified that he was currently taking a 
special medication plus aspirin, both for circulation.  He 
added that he had a medicated salve that was prescribed by a 
foot doctor, and that he wore support hose most of the time.  
He testified that he also had to wear special shoes with very 
thick, cushioned soles and Velcro.  He explained that if he 
were to loosen the Velcro on these shoes the feet would begin 
to swell.  He added that he also had difficulty sleeping due 
to associated cramps, which caused him to get only three to 
four hours sleep per night.  He explained that he had to get 
up at night and walk around to get rid of these cramps.  He 
added that most of the time he had to sit down and prop up 
his feet until the pain went away.  He testified that he had 
his varicose veins stripped in both legs once in January 
1995.  However, he added that the surgery did not help his 
legs, and he still had varicose veins, though the surgery did 
improve his legs' appearance.  

Also at the hearing, regarding his fingernails and toenails, 
he testified that they chip off very easily, and he must keep 
them clipped because they hurt.  He added that he has them 
cut at the VA hospital in Asheville.  

At the hearing he also testified that he had a skin disorder 
consisting of little blisters, with flaking and little sores 
and areas of discoloration and itching.  He testified that 
the skin disorder usually started just below the knees and 
extended all the way to both feet.  He testified that a 
podiatrist trimmed and scraped off areas and applied a 
medication, and also provided salves for him to rub on 
affected areas.  He testified that he went to the podiatrist 
every three months or more frequently, as situations 
required.  He explained that he developed water blisters on 
his feet quite often.  He added that he had disfigurement on 
his shins and extending down to his toes.  

At the hearing the veteran executed a waiver of RO review as 
to additional VA clinical records to be obtained by his 
representative for review on appeal.  Included in these 
clinical records is a January 2000 VA outpatient treatment 
record wherein the veteran complained of constant cramping in 
the legs, especially at night, with pain a "10" many times, 
extending from the calves up to the groin.  

While the veteran has reported undergoing surgical stripping 
of his varicose veins in both legs in January 1995, there are 
no medical records of that procedure within the claims 
folder.  The duty to assist requires that such 
hospitalization records be obtained.  

Regarding the veteran's claim for an increased rating for a 
skin disorder, the Board notes that the veteran has been 
service-connected for dermatophytosis and onychomycosis, 
respectively affecting the skin and the toenails.  While the 
veteran testified in September 1999 that his skin disorder 
extended half-way up his legs, the VA medical examiner in 
February 1998 found the dermatophytosis to only affect the 
bottoms of his feet and slightly between the toes.  That 
examiner noted that the veteran had stasis dermatitis of the 
bilateral lower legs and feet.  It thus appears that skin 
conditions that the veteran is attributing to his service-
connected skin disorder may be symptoms of the veteran's 
service-connected bilateral varicose veins.  The skin 
conditions attributable to dermatophytosis and onychomycosis, 
and any attributable to varicose vein disability, should 
therefore be identified and differentiated one from the other 
in terms of both manifestations and location.  

The Board notes that the veteran was granted Social Security 
Disability benefits, as indicated by a Social Security 
Administration letter within the claims folder dated June 20, 
1995.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that where a veteran is in 
receipt of Social Security Disability benefits, the medical 
records underlying that award are relevant to issues such as 
those on appeal here.  Masors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As 
such, these medical records must be obtained for association 
with the claims folder. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran should be appropriately 
contacted and asked where he underwent 
surgical stripping of his bilateral 
varicose veins in January 1995.  If this 
was done at a private facility, he should 
be requested to furnish a signed 
authorization for release to the VA of 
private medical records in connection 
with the hospitalization and surgical 
treatment.  Copies of the medical records 
from the source he identifies should then 
be requested and associated with the 
claims folder.

2.  The RO should also obtain and 
associate with the claims folder the 
medical records underlying the veteran's 
award of Social Security disability 
benefits. 

3.  The veteran should be afforded a VA 
examination to determine the extent of 
the veteran's service-connected bilateral 
varicose veins, and dermatophytosis and 
onychomycosis.  A separate dermatological 
examination should be conducted, if 
necessary.  The claims folder, including 
a copy of this remand, must be made 
available to the examining physician 
prior to the evaluation so that the 
relevant clinical records may be studied 
in detail.  The examiner must indicate on 
the examination report that the claims 
folder was reviewed.  All pertinent 
clinical findings should be reported in 
detail and all necessary studies, 
including those required to determine 
possible involvement of deep circulation 
(Perthes's and Trendelenburg's tests) 
should be performed.  Results of VA lower 
extremity venous ultrasound studies in 
October 1994 should be noted.  The 
examiner should note the veteran's 
pertinent medical history, including 
four-vessel coronary artery bypass 
grafting with angioplasty of peripheral 
vessels, aortic aneurysm grafting, and 
varicose vein stripping.  The examiner 
should also note the veteran's prior 
claim for service connection for 
cellulitis of the right lower extremity, 
for which service connection was denied 
by the Board in an August 1994 decision.  
Pertinent past medical records should be 
reviewed with pertinent developments 
noted on the examination report.  

The examiner should specifically state if 
the veteran's varicose veins on each 
lower extremity are moderately severe, 
severe, or pronounced in degree.  In 
addition, the precise diameter of all 
varicosities in each lower extremity 
should be given in centimeters and the 
exact veins affected by varicosities 
should be identified.  The examiner 
should also indicate the presence or 
absence of ulceration, subcutaneous 
induration, stasis pigmentation, eczema, 
and edema.  If edema is present, the 
examiner should indicate if such is 
persistent or intermittent, and whether 
there is massive board-like edema with 
constant pain at rest.  The examiner 
should also state whether pressure 
stockings are worn.  

The examiner should address the finding 
of stasis dermatitis by the VA examiner 
in February 1998.  Specifically, the 
examiner should differentiate any stasis 
dermatitis or eczema attributable to the 
veteran's varicose vein disability from 
skin conditions attributable to the 
veteran's dermatophytosis and 
onychomycosis.  This differentiation 
should be made in terms of both 
manifestations and locations of these 
manifestations.  

All pertinent findings should separately 
be made for  each lower extremity, as the 
Board must rate the veteran's varicose 
veins separately for each lower extremity 
under the new Diagnostic Code 7120 
criteria. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examination 
does not include all clinical findings 
and comments requested, appropriate 
corrective action is to be implemented.

The RO should then review the record and the claims should be 
readjudicated.  If any determination remains adverse to the 
veteran, both he and his representative should be provided a 
Supplemental Statement of the Case.  They should be given the 
opportunity to respond within the applicable time. 
Thereafter, the case should be returned to the Board, if in 
order. The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with a precedent decision of 
the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




